699 S.E.2d 643 (2010)
STATE of North Carolina
v.
McCoy Antwan RICHARDSON.
No. 108P10.
Supreme Court of North Carolina.
June 16, 2010.
Robert C. Montgomery, Senior Deputy Attorney General, for State of North Carolina.
Thomas Reston Wilson, New Bern, for Richardson.
Prior report: ___ N.C.App. ___, 689 S.E.2d 188.

ORDER
Upon consideration of the petition filed on the 10th of March 2010 by State of NC in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 16th of June 2010."